           Case 2:19-cr-00222-KJD-BNW Document 29 Filed 06/11/20 Page 1 of 3



 1 RICHARD A. WRIGHT
   Nevada Bar No. 886
 2 RUSSELL E. MARSH
   Nevada Bar No. 11198
 3 WRIGHT MARSH & LEVY
   300 S. Fourth Street
 4 Suite 701
   Las Vegas, NV 89101
 5 (702) 382-4004
   (702) 382-4800 (Fax)
 6 rick@wmllawlv.com
   Attorneys for Defendant Bradford
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11 UNITED STATES OF AMERICA,             )
                                         )                CASE NO. 2:19-CR-000222-KJD-BNW
12         Plaintiff,                    )
                                         )
13                 vs.                   )
                                         )
14   LANCE K. BRADFORD,                  )
                                         )
15         Defendant,                    )
     ____________________________________)
16
                STIPULATION AND ORDER TO ALLOW DEFENDANT BRADFORD
17                        TO OBTAIN A PASSPORT AND TRAVEL
18         IT IS HEREBY STIPULATED and AGREED by and between the United States of America,
19 by and through NICHOLAS TRUTANICH, United States Attorney, and STEVEN W. MYHRE,
20 Assistant United States Attorney, and Defendant LANCE K. BRADFORD, by and through his
21 counsel, RUSSELL E. MARSH, ESQUIRE, that the conditions of Mr. Bradford’s Pretrial Release
22 be modified to allow him to obtain his passport and travel to Mexico for up to one week in June
23 2020.
24         1.      On September 3, 2019, Mr. Bradford appeared pursuant to a Summons, and was
25 released on a PR Bond (ECF No.7). Mr. Bradford was ordered to surrender his passport and his
26 travel was restricted to the continental U.S. unless approved by Pretrial Services (Id. at 3).
27         2,      Mr. Bradford’s trial in this matter is currently set for November 16, 2020. (ECF No.
28 17).
           Case 2:19-cr-00222-KJD-BNW Document 29 Filed 06/11/20 Page 2 of 3



 1         3.      Mr. Bradford would like to travel to Mexico for business purposes during June 2020.

 2 He currently plans to travel with a business associate from June 18-22, 2020. He will need to
 3 retrieve his passport to travel out of the United States.
 4         4.      The parties agree that the conditions of Mr. Bradford’s pretrial release be modified

 5 to allow him to obtain his passport and travel. Mr. Bradford is currently scheduled to travel from
 6 June 18-22, 2020. Mr. Bradford requests access to his passport for those dates. He will return the
 7 passport to U.S. Pretrial Services when he returns to the United States.
 8         5.      Pretrial Services agrees with these changes in Mr. Bradford’s conditions of release.

 9 Mr. Bradford’s Pretrial Services Officer Jessie Moorehead has reviewed and does not oppose this
10 stipulation and Order. Pretrial Services approves the proposed travel.
11         6.      The parties agree that all other conditions of Mr. Bradford’s release will remain in

12 full force and effect.
13         Dated this 11th day of June, 2020.
14                                                        Respectfully submitted,
15 WRIGHT MARSH & LEVY                                    NICHOLAS TRUTANICH
                                                          UNITED STATES ATTORNEY
16
17 BY /s/ Russell E. Marsh                                BY /s/ Steven W. Myhre
     RUSSELL E. MARSH                                       STEVEN W. MYHRE
18   Attorneys for Defendant Bradford                       Assistant U.S. Attorney
19
20
21
22
23
24
25
26
27
28


                                                      2
          Case 2:19-cr-00222-KJD-BNW Document 29 Filed 06/11/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,           )
 4                                       )              CASE NO. 2:19-CR-000222-KJD-BNW
           Plaintiff,                    )
 5                                       )
                   vs.                   )
 6                                       )
     LANCE K. BRADFORD,                  )
 7                                       )
           Defendant,                    )
 8   ____________________________________)
 9
10                                              ORDER
11         Based on the Stipulation between the Defendant, Lance K. Bradford, and the Government,
12 through counsel, and good cause appearing,
13         IT IS HEREBY ORDERED that the conditions of Defendant Bradford’s pretrial release
14 be modified as follows:
15         1.     Mr. Bradford may travel to Mexico for up to one week in June 2020.
16         2.     Mr. Bradford will obtain his passport from U.S. Pretrial Services within one week
17                prior to his travel. U.S. Pretrial Services will provide the passport to him for the
18                purpose of this travel. Mr. Bradford will provide his passport to Pretrial Services
19                within two business days of his return to the United States.
20         3.     All other conditions of Pretrial Supervision remain in effect.
21         IT IS SO ORDERED.
                   June 11, 2020
22         Dated: ____________________.
23
24
                                                ELAYNA J. YOUCHAH
25                                              UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                    3
